DETAILED ACTION

This action is in reply to the application filed on 01/07/2021.
Claims 1-7 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show as described in the specification.  Figure 2 in the Drawing is blurry. Please resubmit a clearer image of Fig. 2.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “user provisions” was claimed in the independent claim, but the specification does not describe nor define the aforementioned limitation. Thus, the limitation could be interpreted in many ways. Please specify the location of the specification where the term is defined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method of taking snapshot of a user identity and user asset amount, exporting the snapshot of the user identity and the user assets amount, verifying the valid user provisions. The limitations are directed to concepts performed in the human mind, via the use of generic computer components observation, evaluation, and judgment. Hence, they fall within the “Mental processes grouping”. Furthermore, the limitations of setting mathematical hash function, generating a merkle tree are Mathematical Concepts. Hence, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform receiving, sending, and establishing. The generic computer components are recited at a high-level of generality (capturing, exporting, and generating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Given the above reasons, a generic processing device associated with the taking snapshot of a user identity and user asset amount, exporting the snapshot of the user identity and the user assets amount, verifying the valid user provisions is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-7 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is rejected under 35 U.S.C. 103 as being unpatentable over Livnat (US 2010/0153224 A1) in view of COLE (US 2020/0092107 A1) in further view of Konda et al. (US 2020/0127833 A1).
Independent claim 1 is disclosed as below: 
(Livnat, see at least Par. [0035] “ As a first step, if an individual does not yet have a user account in the group account management system, the individual, interacting with the group account management system through one or more user interfaces (some of which have been described herein) may create his or her user identity, as shown in STEP 110 . . . In STEP 150, funds may be added or taken from the account in accordance with specific privilege levels and account rules associated with a particular user for the new group account . . .”) User identity and funds, or asset amount, are added to the particular group of users or users. This is similar to the concept of account management, recorded by the asset transaction platform, by the server within a snapshot time (Livnat, Par. [0056] “Other details and types of information which may be tracked, stored, or used for creation, management, and/or enforcement of account-related rules include money amounts involved in a transaction, a group account balance, time and date information related to the transaction (e.g. Thursday, Nov. 13, 2008 at 11:36 AM) . . .”) snapshot time is recorded for each transaction; 
step 2: exporting the snapshots of the user identity and the user assets amount into a user asset list (Livnat, Par. [0035] “. . . . In STEP 170, account-related data may be exported via one or more file formats (e.g. comma separated value formats, XML, etc.), via direct integration with relevant applications (e.g. Intuit's Quickbooks or Microsoft's GreatPlains), or via other appropriate means . . .”) file formats with account data is exported; 
and step 5: verifying the valid user provisions and the total amount of assets of all users on the transaction platform, and drawing a conclusion (Livnat, Par. [0058]) the cited portion discloses spending amount, or provision, and whether such account is allowed or restricted.
	Livnat does not disclose the following; however, COLE teaches:
(COLE, Par. [0153]) hash functions are used to combine identity and asset, and the valid user provisions of the transaction platform (COLE, Par. [0138]) user provisions corresponds to payment amount; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of taking and exporting account data as taught by Livnat with the invention of applying hashtag functions disclosed by COLE to better generate the hash of the portion of the user and transmit to a specific destination (COLE, abstract). 
Livnat in view of COLE does not disclose the following; however, Konda teaches:
step 4: generating a merkle tree by using the string combined hash value of each of the users as a leaf node, and storing the merkle tree (Konda, Par. [0029]);
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of taking and exporting account data as part of the hash function algorithm as taught by Livnat in view of COLE with the invention of using a Merkle tree disclosed by Konda to better represent the combined asset includes the plurality of leaf nodes of the hierarchical tree structure (abstract).
Dependent claim 2 is disclosed as below
Livnat in view of COLE in further view of Konda discloses: The method for proving digital assets of a transaction platform according to claim 1, wherein the user assets amount is the sum of similar assets in various accounts of a user on a service provider platform (Livnat, Par. [0053]) the funds are added to the group account.
Dependent claim 3 is disclosed as below
(COLE, Par. [0089]) public key is used by the public to view the user.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of taking and exporting account data as taught by Livnat with the invention of applying hashtag functions disclosed by COLE to better generate the hash of the portion of the user and transmit to a specific destination (COLE, abstract). 
Dependent claim 4 is disclosed as below
Livnat in view of COLE in further view of Konda discloses: The method for proving digital assets of a transaction platform according to claim 1, wherein the leaf node formed by the string combined hash value of each of the users is capable of being open to the public (Livnat, Par. [0056] “Other details and types of information which may be tracked, stored, or used for creation, management, and/or enforcement of account-related rules include money amounts involved in a transaction, a group account balance, time and date information related to the transaction (e.g. Thursday, Nov. 13, 2008 at 11:36 AM) . . .”) snapshot time is recorded for each transaction; 
Dependent claim 5 is disclosed as below
Livnat in view of COLE in further view of Konda discloses: The method for proving digital assets of a transaction platform according to claim 1, wherein a third-party auditing body compares each piece of information in the user asset list with the leaf node open to the public to ensure consistency (COLE, Par. [00159]) 
Dependent claim 6 is disclosed as below
Livnat in view of COLE in further view of Konda discloses: The method for proving digital assets of a transaction platform according to claim 5, further comprising step 6: supplying the account number of the valid user provisions held by a service provider to the third-party auditing body, comparing the valid user provisions held by the service provider with the sum of the total amount of assets owned each of all users, and 6drawing a conclusion by the third-body auditing body (COLE, Par. [00164]). 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of taking and exporting account data as taught by Livnat with the invention of applying hashtag functions disclosed by COLE to better generate the hash of the portion of the user and transmit to a specific destination (COLE, abstract). 
Dependent claim 7 is disclosed as below
Livnat in view of COLE in further view of Konda discloses: The method for proving digital assets of a transaction platform according to claim 1, wherein the user verifies own string combined hash value. (Cole, Par. [0102]). 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of taking and exporting account data as taught by Livnat with the invention of applying hashtag functions disclosed by COLE to better generate the hash of the portion of the user and transmit to a specific destination (COLE, abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/       Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/6/2021